           Case 1:20-cv-05771-JGK Document 29 Filed 08/24/20 Page 1 of 1



                                                                  90 Park Avenue
                                                                New York, NY 10016

                                                                    212-210-9400
                                                                  Fax: 212-210-9444
                                                                   www.alston.com

 Adam J. Kaiser                                             Direct Dial: 212-210-9465                           Email: adam.kaiser@alston.com


                                                                  August 21, 2020               Application granted.
                                                                                                SO ORDERED.
                                                                                                                                      /s/ John G. Koeltl
VIA ECF
                                                                                                New York, NY                             John G. Koeltl
The Honorable John G. Koeltl, U.S.D.J.                                                          August 24, 2020                               U.S.D.J.
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:          The Legacy Agency, Inc. v. Brodie Scoffield et al.
                       No. 1:20-cv-5771 (JGK)

Dear Judge Koeltl:

         The firm is counsel to Respondents/Defendants in this action. The MLBPA today
filed a lengthy amicus brief in this matter, on the consent of the parties and as “so ordered”
by this Court. There is no specific rule in this Court for the period of time in which parties
may respond to amicus briefs. Given the length of the amicus brief and the fact that I will be
traveling for two weeks starting tomorrow (vacation and then taking my son to college), we
respectfully request that the Court permit the parties to file responses, if any, in three weeks,
by September 11, 2020. The MLBPA agrees with this proposed schedule; I have emailed
Plaintiff to consent as well, but have not receive any response.



                                                                         Respectfully submitted,

                                                                         /s/ Adam J. Kaiser
                                                                         ADAM J. KAISER

cc: Counsel of Record




    Atlanta • Beijing • Brussels • Charlotte • Dallas • Los Angeles • New York • Research Triangle • San Francisco • Silicon Valley • Washington, D.C.
